Kelly, J.,
dissents and states as follows:
I would grant defendant’s motion for rehearing.
While the majority is willing to concede that it made minor errors in its recitation of the facts, it ignores the issue underlying defendant’s motion: whether the trial court erred by failing to follow the well-established procedures set forth in Batson v Kentucky, 476 US 79 (1986).
I continue to believe that the trial court misapplied Batson. Because Batson errors are structural in nature, they are not amenable to harmless error review and require automatic reversal. Arizona v Fulminante, 499 US 279, 309-310 (1991), see also United States v McFerron, 163 F3d 952, 955-956 (CA 6, 1998).
Regrettably, given that a structural error occurred in this case, defendant should have a new trial.